PX&ICE   DANIEL



                                     16,
                              Oc~tober'    1951


              Hon. Robert S. Calvert
              Comptrollerof Public Accounts
              Austin, Texas              Opinion Ro. V-1318.
                                           Re: Legality of the Texas
                                               EmploymentCommission
                                               purchasing evaporative
              Dear Sir:                        alr cooling units.
                        You have requested the opinion of this office
              concerningthe authority of your departmentto Issue a
              warrant to cover the purchase of evaporative
                                                . _        cooling
              units by the Texas Employment Commlsslonas reflected
              in the voucher submitted by that agency for your ap-
              proval. We were subsequentlyInformed that you are ln-
              qulring only about the applicabilityof House Concurrent
              Resolution 38, Acts 52nd Legislature,1951, to the pur-
              chase of these devices, rather than the general author-
              ity of your departmentwith respect to the approval of
              Texas Employment Commission expenditures.
                        House ConcurrentResolution 38 prohibits State
              agencies from purchasingnew air conditioningequipment,
              except under certain conditions. Att'y Gen. Op. V-1269
              (1951). The Texas Employment Commission does not fall
              within any of these exceptions. The resolutionwas
              signed by the Governor on May 10, 1951, and therefore
              became effective at that time. Tex. Const. Art. IV,
              Sec. 15. The evaporativecoolers In question were or-
              dered on June 29, 1951, and, If classed as "air condl-
              tlonlng units," they are subject to the restrictionsof
              the resolution.
                        In our Otlnion v-1269, we defined an air con-
              ditioning unit as an apparatus used to reduce the tem-
              perature and affect the humidity of the air In an enclosed
              space." On the basis'of that definition,we held that
              an ordinary air circulatingor exhaust fan is not covered
              by the provisions of House ConcurrentResolution 38.   An
              evaporativecooler, however, is more than just a fan. It
              contains a fan or other similar blowing device, of course,
Hon. Robert S. Calvert, Page 2   (V-1318)


but the agency for moving the air 1s built into com-
M;;;f;n with other devices such as pads, screens, or
         and a moistening apparatus,which cool the air
lntrodu6ed into the unit. Thus the evaporativecooler
not only moves the air but affects air temperatureas
well. In other words, a fan cools by air motion, an
evaporativecooler by air conditioning.
             In discussingthe technical aspects of cool-
ing air by drawing It through a fine water spray or a
water soaked mat, an official of an air condltloning
company has said: "This process Is termed adiabatic
saturation    which means saturationwithout the additi
of heat. Coolln$ in this manner . . . Is called
                      1 EncyclopediaAmericana (194
                          opedla Britannica (1945 Ed.)
        The evaporativecooler Is but one of several ar-
tlflclal means of reducing the temperatureof air. Be-
fore the developmentof refrigerationtype equipment,
this process, In one form or another, constitutedthe
exclusive method of cooling air. Although usually less
efficient and less expensive than refrigerationtype
equipment, devices which cool the air by means of this
process are regarded as a type or kind of air condl-
tloner by experts In the field. Therefore,we are of
the opinion that an evaporativecooling unit 1s an "air
conditioning    unit" within the provisionsof House Con-
current Resolution 38.
          House ConcurrentResolution 38 was in effect
at the time the Texas Employment Commlsslon ordered these
evaporativecoolers. Having concluded that an evapora-
tive cooling unit is an "air conditioningunit" subject
to the restrictionsof the resolution,we must hold that
your department Is not authorized to Issue a warrant to
cover the purchases listed on the voucher submitted by
the Texas EmploymentCommission.

                         SUMMARY

          An evaporativecool1 unit is an "air
     conditioningunit" within? he provisions of
     House Concurrent Resolution 38, Acts 52nd
     Legislature,1951, and the Comptroller of
     Public Accounts Is not authorized to issue
.   I.   -




             Hon. Robert S. Calvert, Page 3   (v-1318)


                  warrants in payment for new units or-
                  dered by a State agency after the effec-
                  tive date of the resolution.

             APPROVED:                   Yours very truly,
             David B. Irons                 PRICE DANIEL
             AdmlnlstratlveAssistant      Attorney General
             Jesse P. I.&on, Jr.
             Reviewing Assistant          By~~.G--4                  \ '
             Charles D. Mathews             Calvin B. Garwood, Jr.    a
             First Assistant                     Assistant


             CBG:em